PER CURIAM.
The owner of a building has appealed from a judgment ordering his premises closed for a period of one year, pursuant to the authority of R.S. 13:4714. The trial court found that the owner’s lessee had exhibited obscene films on part of the premises.
In Gulf States Theatres of La., Inc. v. Richardson, La., 287 So.2d 480 (1974), the Supreme Court of Louisiana declared R.S. 13 :4711-13:4717 unconstitutional insofar as those statutes attempted to regulate obscenity.
Accordingly, that portion of the judgment of the trial court which ordered the closing of 519-521 Iberville Street for one year is reversed, and judgment is rendered dismissing plaintiff’s demand for the closing of the building.
Reversed and rendered.
LEMMON, J., concurs and assigns reasons.
BOUTALL, J., concurs and assigns reasons.
SCHOTT, J., concurs and assigns reasons.